        Case 1:20-cv-07903-AT-GWG Document 26 Filed 07/20/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JOSE MIGUEL ALBIZU,                                            :

                                                             :     ORDER
                          Plaintiff,                               20 Civ. 7903 (AT) (GWG)
                                                             :
                          -v.-
                                                             :
COMMISSIONER OF SOCIAL SECURITY
                                                             :

                           Defendant.                          :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge:

        In accordance with the provisions of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, a United
States Magistrate Judge is available to conduct all proceedings in this case, including but not
limited to any decisions on motions, any jury or nonjury trial, and/or the entry of a final
judgment. An appeal from a judgment entered by a Magistrate Judge, if any, is taken directly to
the United States Court of Appeals in the same manner as an appeal from any other judgment of
this district court.

       It is the practice of the United States Magistrate Judges of this Court, including the
undersigned, that cases that go to trial are given a firm trial date (rather than being placed on a
“ready trial” list requiring the parties to be ready to try the case on short notice).

        Exercise of jurisdiction by a Magistrate Judge is permitted only if all parties voluntarily
consent. To determine whether the parties wish to voluntarily consent, defense counsel is
directed to send to counsel for plaintiff on or before August 3, 2021, a copy of the attached
consent form bearing either (1) a signature indicating consent to the Magistrate Judge conducting
all proceedings in this matter or (2) a notation that the defendant does not consent.

       On or before August 10, 2021, plaintiff’s counsel is directed to contact the Deputy Clerk
Richalyn Chambers either by telephone, at (212) 805-4260, or by letter. Plaintiff’s counsel shall
inform the Deputy Clerk whether all parties have consented to the Magistrate Judge conducting
the proceedings in this matter. If any party has not consented, counsel for the plaintiff shall not
inform the clerk which of the parties have not consented but shall merely state that there has not
been consent by all parties.

        In the event that all parties have consented, counsel shall file a letter on ECF so stating
and attaching the signed consent form.

        This Order is not intended to interfere with the parties’ right to have a trial and/or any
other dispositive proceedings before a United States District Judge. The parties are free to
       Case 1:20-cv-07903-AT-GWG Document 26 Filed 07/20/21 Page 2 of 4




withhold their consent without adverse substantive consequences, although this will prevent the
Court’s jurisdiction from being exercised by a United States Magistrate Judge. If any party
withholds consent, the identity of the parties consenting or withholding consent shall not be
communicated to any Magistrate Judge or District Judge to whom the case has been assigned.

              SO ORDERED

DATED:        New York, New York
              July 20, 2021




                                               __________________________________
                                               GABRIEL W. GORENSTEIN
                                               United States Magistrate Judge
                    Case 1:20-cv-07903-AT-GWG Document 26 Filed 07/20/21 Page 3 of 4
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                             for the
                                                             Southern District of New York

                   JOSE MIGUEL ALBIZU                                           )
                                 Plaintiff
                                                                                )
                                    v.                                                 Civil Action No.       20 Civ. 7903 (AT) (GWG)
                                                                                )
    COMMISSIONER OF SOCIAL SECURITY
                                                                                )
                                Defendant
                                                                                )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


        Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names of parties and attorneys                                 Signatures of parties or attorneys                    Dates

Jose Miguel Albizu/Daniel Berger
Comm. of Social Security/Andreea Laura
Lechleitner



                                                                     Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                       District Judge’s signature

                                                                                            Analisa Torres, United States District Judge
                                                                                                        Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.
Case 1:20-cv-07903-AT-GWG Document 26 Filed 07/20/21 Page 4 of 4




                               4
